Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                        Illinois Official Reports                        the accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2018.08.16
                                                                         14:10:25 -05'00'




                   People v. Brown, 2018 IL App (1st) 151311-B



Appellate Court    THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption            JERRY BROWN, Defendant-Appellant.



District & No.     First District, Second Division
                   Docket No. 1-15-1311



Filed              June 14, 2018
Rehearing denied   July 13, 2018



Decision Under     Appeal from the Circuit Court of Cook County, No. 10-CR-4124; the
Review             Hon. Michele M. Pitman, Judge, presiding.



Judgment           Affirmed in part and vacated in part.


Counsel on         James E. Chadd, Patricia Mysza, and Christopher Kopacz, of State
Appeal             Appellate Defender’s Office, of Chicago, for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Mary P. Needham, and Marci Jacobs, Assistant State’s Attorneys, of
                   counsel), for the People.



Panel              JUSTICE HYMAN delivered the judgment of the court, with opinion.
                   Justices Neville and Pucinski concurred in the judgment and opinion.
                                             OPINION

¶1        We vacate defendant Jerry Brown’s conviction for aggravated battery of a senior citizen
     under the one-act, one-crime rule because we conclude that a single punch was used as the
     basis for the aggravated battery conviction and as the element of force for the robbery
     conviction, without evidence of other use of force, threat of force, or verbal threat.
¶2        This case comes before us again (People v. Brown, 2017 IL App (1st) 151311-U), after the
     Illinois Supreme Court denied Brown’s petition for leave to appeal and entered a supervisory
     order directing us to vacate the order and consider the effect of People v. Coats, 2018 IL
121926, on the issue of whether Brown’s convictions for robbery and aggravated battery of a
     senior citizen violate the one-act, one-crime rule. People v. Brown, No. 123080 (Ill. Mar. 21,
     2018) (supervisory order).

¶3                                          Background
¶4       Brown and Stevie Smith were tried on charges of first degree murder, aggravated battery of
     a senior citizen, robbery, and aggravated battery. At trial, Deborah Halloran testified that she
     managed the bar at the Veterans of Foreign Wars (VFW) post in Midlothian, where William
     Burtner served as the commander. At about 9:30 a.m. on November 16, 2009, Burtner and
     Halloran prepared money for deposit into four accounts the VFW maintained at A.J. Smith
     Bank. Three bank deposit bags held deposits for three separate accounts. An additional amount
     was placed inside a cigar box for Burtner to open a new account. Burtner left the VFW post
     with the three deposit bags and the cigar box and drove to the bank.
¶5       A teller at A.J. Smith Bank, Connie Weimar, testified that, at about 10:15 a.m., she looked
     out the window and saw Burtner walking toward the bank carrying bank deposit bags in his
     hand. As Burtner approached the entrance, he passed behind a wall, and Weimar lost sight of
     him. Next, Weimar saw a man wearing a hooded sweatshirt quickly walking past the front of
     the bank toward Burtner. The hood covered the man’s head, and Weimar could not see his face.
     The man had nothing in his hands. The man disappeared from Weimar’s sight for “a matter of
     seconds.” When next she saw him, the man held something in his hands, had turned around,
     and was running to the adjacent Wendy’s parking lot. There, he entered the front passenger
     seat of a black car, which drove off, headed north. Weimar yelled, “Call 911.” Two bank
     employees brought Burtner inside the bank and sat him down in a chair. Later, Smith was
     determined to be the man wearing the hooded sweatshirt.
¶6       Tamara Esposito heard her supervisor yell, “Call 911, I believe somebody was just
     robbed.” Esposito went to the front door and saw Burtner on the ground outside. Esposito and
     a security guard helped Burtner, who asked Esposito to retrieve a cigar box, which contained
     money and checks. Esposito saw a black sports car speeding out of the Wendy’s parking lot.
     Esposito and the security guard brought Burtner inside and sat him down in a chair. Burtner
     was slightly bent over and holding his left side near his rib cage. His breathing was labored,
     and he had difficulty speaking. Burtner told Esposito that he was punched in his left side.
¶7       Paramedics treated Burtner at the bank. Burtner was holding his left side in his back rib
     area. Burtner complained of pain in that area and also experienced pain when taking deep
     breaths. Paramedics transported Burtner to the hospital. The State presented a stipulation that
     Burtner told a paramedic that “he was hit from behind, and he fell.”


                                                -2-
¶8         Meanwhile, a high-speed police chase of the black car, driven by Brown, had ensued.
       Brown and Smith crashed into another automobile and came to a stop. They ran in opposite
       directions. Minutes later, police found Brown hiding underneath a car in a backyard and placed
       him in custody. During a custodial search, police recovered cash from his right pocket. The
       A.J. Smith bank deposit bags and money were found inside the car. The Illinois State Police
       crime laboratory tested blood samples taken from the passenger’s side of the black car. The
       results indicated a DNA match with Smith. He was arrested on February 5, 2010.
¶9         Mary Burtner, William’s wife, testified that her husband was treated and released from the
       hospital on the day of the robbery. When he returned home, he was in a lot of pain,
       uncomfortable, and favoring his left side. The next day, he felt worse. The following morning,
       November 18, although still in a lot of pain, he went to his chemotherapy appointment for
       treatment of lung cancer. At the hospital, he couldn’t walk due to his pain and needed a
       wheelchair. When the couple arrived home at about 3 p.m., Burtner was still holding his left
       side and was unable to get out of the car. Mary assisted him into their home and into bed.
       Burtner fell asleep, and Mary checked on him. At about 8:30 p.m., she found her husband
       unresponsive and called 911.
¶ 10       When paramedics arrived, Burtner was unresponsive, was not breathing, and had no pulse
       or blood pressure. Paramedics performed CPR, administered cardiac medications, and
       transferred him to the hospital. There were no signs of life. The State presented Burtner’s death
       certificate indicating that he was 65 years old.
¶ 11       An assistant chief medical examiner, Dr. Ponni Arunkumar, performed an autopsy on
       Burtner. He determined that Burtner suffered from lung cancer, two prior heart attacks, and
       heart disease. She found that Burtner had three fractured ribs on the left side of his chest wall.
       The rib fractures had occurred less than three or four days earlier and were consistent with
       being punched. Dr. Arunkumar concluded that Burtner’s cause of death was hypertensive
       cardiovascular disease. The fractured ribs, which were due to an assault, constituted a
       significant contributing factor of Burtner suffering a heart attack. In her opinion, Burtner’s
       cause of death was homicide.
¶ 12       The trial court held that the State failed to prove that defendants caused Burtner’s death and
       concluded that defendants were not guilty of first degree murder. The trial court, however,
       found that defendants “certainly” inflicted great bodily harm on Burtner and pronounced them
       guilty of aggravated battery of a senior citizen. The court also found defendants guilty of
       robbery and aggravated battery. The aggravated battery counts were merged into the
       aggravated battery of a senior citizen offense. As Burtner was over the age of 60, the trial court
       elevated the robbery offense from Class 2 to a Class 1 felony.
¶ 13       The trial court sentenced Brown to 15 years’ imprisonment for robbery and a consecutive
       term of 7 years’ imprisonment for aggravated battery of a senior citizen. Brown was convicted
       as an accomplice. The trial court expressly stated that, based on Brown’s criminal history and
       character and the nature and circumstances of the offense, consecutive sentences were required
       to protect the public from further criminal conduct by Brown.

¶ 14                                            Analysis
¶ 15      Brown contends that his conviction for aggravated battery of a senior citizen should be
       vacated as in violation of the one-act, one-crime rule because it is based on the same single
       physical act as his robbery conviction. Brown argues that the only evidence of a physical act

                                                   -3-
       was Smith’s single punch. Brown further argues that the single punch cannot serve as the basis
       for both the aggravated battery and the force element for the robbery.
¶ 16        The State responds that Smith committed two separate acts. The State asserts that the
       punch was one act and the taking of the deposit bags was a separate act. The State argues that
       the common act of the punch can serve as the basis of both offenses because there was another
       separate act for the robbery.
¶ 17        After remand by the supreme court, we allowed the parties to file supplemental briefs. Both
       parties maintain that their original arguments are supported by Coats.
¶ 18        As a threshold matter, Brown acknowledges that he forfeited this issue for appeal because
       he failed to object to the multiple convictions at trial and did not raise the issue in his posttrial
       motion. People v. Enoch, 122 Ill. 2d 176, 186 (1988). The parties agree, however, that our
       supreme court repeatedly has found a one-act, one-crime violation reviewable under the
       second prong of the plain error doctrine, as it affects the integrity of the judicial process. In re
       Samantha V., 234 Ill. 2d 359, 378-79 (2009). So we will consider the issue.
¶ 19        Whether a conviction should be vacated under the one-act, one-crime rule presents a
       question of law, which we review de novo. People v. Johnson, 237 Ill. 2d 81, 97 (2010). Under
       this rule, Brown cannot be convicted of multiple offenses that are based on precisely the same
       single physical act, and where convicted of two offenses, the conviction for the less serious
       offense must be vacated. Id. The supreme court has defined an “act” as “any overt or outward
       manifestation which will support a different offense.” People v. King, 66 Ill. 2d 551, 566
       (1977).
¶ 20        In clarifying King’s one-act, one-crime rule, the supreme court explained that a court must
       first determine whether the defendant’s conduct consisted of a single physical act or separate
       acts. People v. Rodriguez, 169 Ill. 2d 183, 186 (1996). A defendant can be convicted of two
       offenses where a common act is part of both crimes. Id. at 188. But where two offenses share a
       common act, there must be another separate act to sustain the two convictions. See id. at
       188-89. “ ‘As long as there are multiple acts as defined in King, their interrelationship does not
       preclude multiple convictions ***.’ (Emphasis added.)” Id. at 189 (quoting People v. Myers,
       85 Ill. 2d 281, 288 (1981)).
¶ 21        The State charged Brown with robbery for taking money from Burtner by the use of force
       or by threatening the imminent use of force. 720 ILCS 5/18-1(a) (West 2008). The aggravated
       battery of a senior citizen offense alleged that defendants intentionally and knowingly caused
       great bodily harm to Burtner, a person of 60 or more years of age, by striking him about the
       body, causing injuries. Id. § 12-4.6(a).
¶ 22        The evidence presented at trial demonstrates that defendants committed one single
       physical act—a single punch by codefendant Smith to Burtner’s left side. The only evidence of
       any act by defendants was Esposito’s testimony that Burtner told her that he was punched in
       his left side and the State’s stipulation that Burtner told a paramedic that “he was hit from
       behind, and fell.” This single punch became the basis for the aggravated battery conviction and
       an element of force for the robbery conviction. There was no other evidence of defendants’ use
       of force or threat of force. There was no evidence of a verbal threat. Indeed, as Burtner was
       punched from behind, he likely had no awareness of Smith approaching him. Based on this
       record, we find that defendants committed only one single physical act.



                                                     -4-
¶ 23       The State asserts that the taking of the money constituted a separate physical act for the
       robbery and, thus, the two convictions should stand. The State primarily relies on People v.
       Pearson, 331 Ill. App. 3d 312 (2002), which it claims is directly on point. In Pearson, the
       defendant grabbed a woman’s purse off her shoulder. Id. at 314. A struggle ensued, knocking
       the woman to the ground. Id. The defendant was convicted of both robbery and aggravated
       battery. Id. at 316. On appeal, this court found that the two convictions did not violate the
       one-act, one-crime rule because the defendant committed two separate physical acts—he took
       the woman’s purse, and he then pushed her to the ground. Id. at 322.
¶ 24       We find those facts distinguishable. In Pearson, the act of grabbing the woman’s purse off
       her shoulder was, in and of itself, a taking of property by force. Pearson’s subsequent act of
       pushing the woman to the ground was a separate act. Here, the evidence demonstrates that
       defendants committed only one physical act, Smith’s punch. No evidence indicates that
       defendants used another act of force to take the money from Burtner. No evidence explains
       how the taking occurred. No evidence shows a struggle over the deposit bags or that
       defendants forcefully removed them from Burtner’s hand. It is possible that Burtner dropped
       the bags after he was punched and fell to the ground, as he apparently did with the cigar box.
       Consequently, Pearson does not apply.
¶ 25       Based on this record, we find that Brown’s convictions for robbery and aggravated battery
       of a senior citizen were both grounded on the single physical act of codefendant Smith
       punching Burtner. The two convictions violate the one-act, one-crime rule. As the aggravated
       battery of a senior citizen offense is a Class 2 felony and less serious than the robbery of a
       senior citizen, we vacate Brown’s conviction for aggravated battery of a senior citizen.
¶ 26       We find that our supreme court’s opinion in Coats does not change our disposition. In
       Coats, the defendant was convicted of several offenses, including being an armed habitual
       criminal and armed violence. Coats, 2018 IL 121926, ¶ 1. The evidence showed that Coats
       held a handgun in one hand, and two bags of drugs in the other. Id. ¶¶ 3-4. On appeal, Coats
       argued that his convictions for being an armed habitual criminal and armed violence violated
       the one-act, one-crime rule because they were both predicated on the same physical act of
       possessing the handgun. Id. ¶ 14. Although the two offenses shared the common act of
       possession of the handgun, the supreme court found that the armed violence conviction
       involved a second, separate act: possession of the drugs. Id. ¶ 17. The court further found that
       since possession of the handgun was only part of the conduct that formed the basis for the
       armed violence conviction, the two offenses were not carved from precisely the same physical
       act. Id. Thus, the court concluded that the two acts did not violate the one-act, one-crime rule.
       Id. ¶ 32.
¶ 27       In making this ruling, the supreme court rejected Coats’s argument that the King analysis
       implicitly required a determination of whether the offenses shared a “crucial” act. Id. ¶ 18.
       Coats claimed that multiple convictions could not stand if the two offenses shared a common
       act forming the “crux” or “essence” of the crime. Id. In rejecting this construction of King, the
       court stated that it had never applied the one-act, one-crime rule in this manner. Id. ¶¶ 18-19.
¶ 28       Unlike Coats, the evidence here shows that the defendants committed only one physical
       act—Smith’s single punch to Burtner’s left side. None of the evidence indicates a second
       separate act, and none of the evidence indicates how the taking of the deposit bags occurred. In
       addition, we reject the State’s argument, raised in its supplemental brief, that this court’s
       analysis “implicitly hints at a ‘crux’ of the crime type of finding” because the force element

                                                   -5-
       was crucial to both offenses. We made no “crux” or “essence” of the crime finding. Simply
       stated, there is no evidence of a separate physical act to support a second conviction.
¶ 29       Because we have vacated Brown’s conviction for aggravated battery of a senior citizen, we
       need not consider his alternative argument that the conviction be reduced to aggravated battery
       on a public way.
¶ 30       We vacate the aggravated battery of a senior citizen conviction and affirm Brown’s
       conviction and sentence for robbery of a senior citizen.

¶ 31      Affirmed in part and vacated in part.




                                                  -6-